     Case 3:20-cv-01609-LAB-WVG Document 6 Filed 11/02/20 PageID.37 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARRYL DUNSMORE,                                    Case No.: 3:20-cv-01609-LAB-WVG
12                                     Petitioner,
                                                         ORDER: (1) GRANTING
13   v.                                                  APPLICATION TO PROCEED IN
                                                         FORMA PAUPERIS AND (2)
14   GORE,
                                                         DISMISSING CASE WITHOUT
15                                   Respondent.         PREJUDICE
16
17         On August 17, 2020, Petitioner, a state prisoner proceeding pro se, submitted a
18   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. (ECF No. 1.) On
19   September 23, 2020, the Court dismissed this case without prejudice because Petitioner
20   failed to satisfy the filing fee requirement. (ECF No. 3.) In the dismissal order, Petitioner
21   was notified that in order to have this case reopened he had to either pay the filing fee or
22   provide adequate proof of his inability to pay, no later than October 28, 2020. (See id. at
23   1.)
24                    REQUESTS TO PROCEED IN FORMA PAUPERIS
25         On October 5, 2020, Petitioner filed a request to proceed in forma pauperis. (ECF
26   No. 3.) He filed a second application to proceed in forma pauperis on October 22, 2020.
27   (ECF No. 5.) In his October 5, 2020 application, Petitioner included a copy of his trust
28   account statement, indicating a Petitioner has $ 0.33 on account at the San Diego County

                                                     1
                                                                              3:20-cv-01609-LAB-WVG
     Case 3:20-cv-01609-LAB-WVG Document 6 Filed 11/02/20 PageID.38 Page 2 of 3



 1   Jail, where he is presently confined. (See id. at 7.) Petitioner cannot afford the $5.00
 2   filing fee.
 3          Thus, the Court GRANTS Petitioner’s application to proceed in forma pauperis
 4   and allows Petitioner to prosecute the above-referenced action without being required to
 5   prepay fees or costs and without being required to post security. The Clerk of the Court
 6   shall file the Petition for Writ of Habeas Corpus without prepayment of the filing fee.
 7   Petitioner’s October 22, 2020 application to proceed in forma pauperis (ECF No. 5),
 8   which was not accompanied by a copy of Petitioner’s trust account statement, is
 9   DENIED as moot.
10                             PETITION MUST BE DISMISSED
11          The Petition must be dismissed, however, because 28 U.S.C. § 2241 is the
12   improper vehicle for Petitioner’s challenges to his state court conviction and sentence. In
13   his Petition, Petitioner states that he was convicted in San Diego Superior Court Case No.
14   SCS 197057. (Pet., ECF No. 1 at 1.) In his grounds for relief, Petitioner contends he was
15   sentenced in case number SCS 179057 on March 9, 2004. (Id. at 4.) He argues that the
16   execution and calculation of that sentence was improper, in violation of his plea
17   agreement and therefore in violation of his due process rights. (See id. at 4–6.)
18          The Ninth Circuit has held that 28 U.S.C. § 2254 is the “exclusive vehicle for a
19   habeas petition by a state prisoner in custody pursuant to a state court judgment, even
20   when the petitioner is not challenging his underlying state court conviction . . . § 2254 is
21   properly seen as a limitation on the general grant of habeas authority in § 2241 that is
22   triggered by a state prisoner who is in custody pursuant to a state court judgment.” White
23   v. Lambert, 370 F.3d 1002, 1010 (9th Cir. 2004), overruled on other grounds by Hayward
24   v. Marshall, 603 F.3d 546 (9th Cir. 2010). Because it appears Petitioner is in custody
25   ///
26   ///
27   ///
28   ///

                                                   2
                                                                              3:20-cv-01609-LAB-WVG
     Case 3:20-cv-01609-LAB-WVG Document 6 Filed 11/02/20 PageID.39 Page 3 of 3



 1   pursuant to a state court judgment, “28 U.S.C. § 2254 is the proper jurisdictional basis for
 2   his habeas petition.” Id. Accordingly, the Petition is DISMISSED without prejudice. 1
 3                                        CONCLUSION
 4         Based on the foregoing, the Court GRANTS Petitioner’s October 5, 2020
 5   application to proceed in forma paupers (ECF No. 3) and DENIES his duplicative
 6   October 22, 2020 in forma pauperis application (ECF No. 5) as MOOT. Further, the
 7   Petition is DISMISSED without prejudice because 28 U.S.C. § 2241 is the improper
 8   vehicle for challenging Petitioner’s state court conviction and sentence. The Clerk shall
 9   close the case.
10
11         IT IS SO ORDERED.
12
13   DATED: November 2, 2020                       ___________________________________
                                                    Hon. Larry Alan Burns
14
                                                    Chief United States District Judge
15
16
17
18
19
20
21
22
23
24   1
       The Court notes that Petitioner has filed numerous petitions for writ of habeas corpus
25   pursuant to 28 U.S.C. § 2254 in this Court, challenging various convictions. On
     September 8, 2020, Petitioner filed a petition for writ of habeas corpus, pursuant to 28
26   U.S.C. § 2254, challenging his conviction in SCS179057, the same conviction he seeks to
27   challenge in the instant § 2241 Petition. See Dunsmore v. Gore, 20-cv-1773-CAB-AGS,
     ECF No. 1. On October 14, 2020, the Court issued an order to respond in that case, and it
28   is proceeding. (See id., ECF No. 5.)

                                                  3
                                                                             3:20-cv-01609-LAB-WVG
